Citation Nr: 0317575	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-01 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active duty 
service from May 1981 to May 1985, with three (3) months of 
prior active duty service.  He also served in the Alabama 
Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

The Board notes that the veteran is currently diagnosed with 
bipolar disorder.  Private medical records indicate that in 
1975, he was on medication for "nerves."  The veteran 
indicates that while he was on active duty service, he had 
mental problems and became involved in frequent fights.  He 
was reportedly seen by a counselor at Ft. Stewart, Georgia.  
He also reports that after 20 years of service in the 
National Guard, he was discharged because of his psychiatric 
disorder.  Medical records from the Army National Guard 
indicate that in February 1986, he reported suffering from 
excessive worry.  He claims, in essence, that his bipolar 
disorder either had its onset in service or was aggravated 
during active duty service.

The veteran has also reported that while on active duty 
service, he sustained an injury and as a result, he now has 
disorders of the lumbar spine, knees, and elbows.  Private 
medical records indicate that in May 1985, approximately 15 
days after separation from active duty service, lumbar x-rays 
showed ligamentous osteophytes with slight degeneration of 
the fourth (4th) lumbar disk.  The veteran continues to have 
trouble with the lumbar spine.     

The Board notes that the only service records that have been 
obtained are the veteran's Army National Guard records for 
the period after his separation from active duty service (in 
1985).  There are no prior records associated with the claims 
file.  It appears that the RO made a request for the active 
duty records, and was advised that there were no records.    
 
As the veteran has indicated that he has had 20 years of 
overall military service, it is possible that there are 
additional records being kept with the Alabama Army National 
Guard.  Since the veteran's active duty service medical 
records are missing, the Board finds that the RO should make 
additional attempts to locate such records.  This includes 
contacting the Alabama Army National Guard and any other 
agencies the National Guard recommends in order to obtain any 
available records (personnel or medical).  In addition, the 
RO should contact the National Personnel Records Center 
(NPRC) to obtain the veteran's personnel records, as well as 
any psychiatric treatment records, to include records of 
counseling the veteran received at Ft. Stewart, Georgia.  
Since the RO is making a request for other records from NPRC, 
the RO should once again advise NPRC that the veteran's 
active duty medical records for the period from 1981 to 1985 
have never been sent to the RO, and that a thorough search 
should be conducted for these records at NPRC.  If the 
records are not located, NPRC should specifically indicate 
whether the records have been lost or are missing.  If they 
have been forwarded to another agency, the RO should contact 
such other agency to obtain such records.  

Once all attempts to obtain all pertinent medical records 
have been obtained, the veteran should be scheduled for VA 
psychiatric and orthopedic examinations to determine the 
etiology of the claimed disorders.

Accordingly, the claim is REMANDED for the following 
development:   

1.  The RO should obtain the veteran's service 
personnel records from NPRC.  The RO should also 
obtain any psychiatric treatment records, to 
include counseling records received at Ft. Stewart, 
Georgia, from NPRC.  In addition, the RO should 
once again advise NPRC that the veteran's active 
duty records for the period from 1981 to 1985 have 
never been sent to the RO, and that a thorough 
search should be conducted for these records.  If 
the records are not found, NPRC should specifically 
indicate whether the records have been lost, are 
missing, or have been forwarded to another agency.  
Based on NPRC's response, any necessary follow-up 
action should be accomplished.  

2.  The RO should contact the Alabama Army National 
Guard and obtain all of the veteran's records, to 
include any medical or personnel records, and 
associate them with the claims file.  Based on the 
National Guard's response, any necessary follow-up 
action should be accomplished.

3.  The RO should also determine if there are any 
other outstanding pertinent medical records not 
already associated with the claims file.  If so, 
the RO should take the appropriate measures to 
obtain such records and associate them with the 
claims file.

4.  The RO should then schedule the veteran for a 
psychiatric examination to determine the nature and 
etiology of any psychiatric disorder.  The claims 
file and a copy of the REMAND should be made 
available to the examiner for review.  After 
examination of the veteran and review of the entire 
evidence of record, the examiner is asked to 
indicate whether it is at least as likely as not 
that any psychiatric disorder (and which, if more 
than one disorder is diagnosed) was manifested 
during active duty service or within one year of 
separation from active duty service.  If any 
diagnosed disorder pre-existed service, the 
examiner is asked to indicate whether such disorder 
increased in disability during active duty service.  
If any of the above questions cannot be answered, 
the examiner should so state, and indicate the 
reasons as to why the requested questions cannot be 
answered.

5.  The veteran should be scheduled for a VA 
orthopedic examination.    The claims file and a 
copy of the REMAND should be made available to the 
examiner for review.  After examination of the 
veteran and review of the entire evidence of 
record, the examiner is asked to indicate whether 
it is at least as likely as not that any lumbar 
disorder (and which, if more than one disorder is 
diagnosed) was manifested during active duty 
service or within one year of separation from 
active duty service.  If the above question cannot 
be answered, the examiner should so state, and 
indicate the reasons as to why the requested 
question cannot be answered.

6.  The veteran is hereby notified that it is his 
responsibility to report for all examinations, to 
cooperate in the development of the claim, and that 
the consequences for failure to report for a VA 
examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655 (2002).  
In the event that the veteran does not report for 
any ordered examination, documentation should be 
obtained which shows that notice scheduling the 
examination was sent to the last known address.  It 
should also be indicated whether any notice that 
was sent was returned as undeliverable.

7.  Thereafter, the RO should readjudicate the 
issues on appeal, with consideration of the VCAA.  
Any additional development or action required under 
the VCAA, to include VA examinations to determine 
the etiology of any knee or elbow disorder, should 
be accomplished.  If the benefits sought on appeal 
are not granted, the veteran and his representative 
should be furnished a supplemental statement of the 
case and then given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




